DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embry (2009/0249658) in view of Mast et al. (9,663,909) and Favorito et al. (2014/0130384).

Regarding claim 1, Embry discloses an extendable and flexible throwing device comprising:
A handle (26)
A power unit (27) an extendable section (23a, 23b) coupled to the handle and the power unit, wherein the extendable section is flexible (by adding or removing sections)
An end section coupled to the extendable section 
Wherein the end section includes a rotary brush with a bristle (46)

While Embry discloses the invention as described above, it fails to disclose that the rotary brush could include metallic protrusions.  Like Embry, Mast also discloses a rotary snow removal device utilizing bristles.  Unlike Embry, Mast discloses that the rotary device could further include metal components to aid in breaking up and removing ice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize both bristles and rigid metallic elements to both break up and remove snow and ice in Embry as taught by Mast as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

While the combination of Embry and Mast discloses the invention as described above, it fails to disclose a heating element associated with the rotary device.  Like the combination, Favorito also discloses a rotary snow removal device.  Unlike the combination, Favorito further discloses the use of a heating element to heat the rotating element to prevent snow buildup on the blades by helping to melt snow and ice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heating element in the rotating element of the combination as taught by Favorito as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination discloses that he power unit includes a rechargeable battery (62).



Regarding claims 4 and 7, the combination discloses that the rotating element contains the heating element and are configured to radiate heat.

Regarding claims 5 and 6, the combination discloses that the metallic protrusions are positioned adjacent the bristles and are shorter than the bristles.

Regarding claim 9, the combination discloses that the extendable section is configured to extend or collapse manually.

Regarding claim 11, the combination discloses that the speed of the rotary brush is configurable based on an adjustable operation of the rotary brush (via trigger 29).

Regarding claim 12, the combination discloses an extendable and flexible snow throwing device comprising a handle, wherein the handle is shaped to accommodate a right or left handed grip, an extendable section coupled to the handle, wherein the extendable section includes a rechargeable battery and an end section coupled to the extendable section wherein the end section includes a rotary brush with a heating element, a bristle and a metallic protrusion, the metallic protrusion being positioned adjacent to the bristle and is configured to radiate heat from the heating element.

Regarding claim 13, the combination discloses a method of cleaning snow from a surface with an extendable and flexible snow thrower, the method comprising;
Detecting a trigger event to activate the extendable and flexible snow thrower, wherein the snow thrower includes an ergonomic handle, an extendable section coupled to the ergonomic handle, and an end section coupled to the extendable section
Activating a heating element within a rotary brush of the end section
Radiating heat through a metallic protrusion coupled to the heating element, wherein the metallic protrusion is positioned adjacent to a bristle of the rotary brush
Detecting the end section contact snow or ice on the surface
Rotating the rotary brush at an adjustable rotation speed
Loosening the snow or ice from the surface
Sending the loosened snow or ice through the end section
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embry (2009/0249658) in view of Mast et al. (9,663,909) and Favorito et al. (2014/0130384) as applied to claim 1 above and further in view of Rodriguez (2020/0141078).

Regarding claim 8, the combination discloses the invention as described above, but fails to disclose that the heating element/temperature of the heating element is adjustable.  Like the combination, Rodriguez discloses a rotary snow removal device with a heating element to aid in melting snow.  Unlike the combination, Rodriguez discloses that the In re Stevens, 101 USPQ 284 (CCPA 1954).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embry (2009/0249658) in view of Mast et al. (9,663,909) and Favorito et al. (2014/0130384) as applied to claim 1 above and further in view of Whitehead et al. (5,951,078).

Regarding claim 10, the combination discloses the invention as described above including an extendable/flexible handle.  The combination fails to disclose that the handle could be automatically adjustable (i.e. telescoping).  Like the combination, Whitehead et al. discloses an adjustable length handle.  Unlike the combination, Whitehead discloses that the handle could include a push button to allow for automatic telescoping adjustment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a telescoping handle in the combination as taught by Whitehead et al. as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chalmers (6,003,916) provides another example of an adjustable heating element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671